DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species Ia and IIa in the reply filed on 01 March 2021 is acknowledged.  The traversal is on the ground(s) that:
Applicant contends that Applicant should be entitled to a consideration of related embodiments falling within the scope of a generic inventive concept. Moreover, with regard to Applicant's election with traverse, it would appear that a search and examination of the entire application could be accomplished without a serious burden on the Examiner since the multiple embodiments identified of record would appear to encompass a common field of search…Regardless of any differences that may exist between the groups set forth by the different embodiments, a complete and thorough search for the claims set forth in any of the embodiments would require searching the art areas appropriate to the other embodiments.

This is not found persuasive because even though art areas, including subject matter from the non-elected claims, would be searched, the inventions are distinct for the reasons outlined in the Requirement for Election Restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehurst et al (U.S. 7,493,171). Regarding claims 1 and 3-7, Whitehurst discloses (col. 2, lines 3-7; col. 3, lines 12-16) providing one or more external stimuli to the patient relevant to the patient's neurological disorder; and concurrently with providing the one or more external stimuli, electrically stimulating one or more locations in a brain of the patient to elicit a reward-response to the one or more external stimuli, to elicit a disreward response, or to elicit an aversion-response to the one or more external stimuli (col. 27, lines 12-37).
Regarding claim 2, Whitehurst discloses (col. 14, lines 17-31) applying electrical pulses according to a burst pattern of multiple bursts separated by quiescent intervals with each burst of the burst pattern comprising multiple electrical pulses or clustered firing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792